ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2020 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61800527 and 13924505, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as explained in the Office action mailed September 26, 2017 (pages 2-3). As such, the instant claims 1-2, 4-6, and 27 are not entitled to the benefit of applications 61800527 and 13924505 and are awarded the effective filing date of January 22, 2015.

Claim Interpretation
The amended limitations “attachment structure” and “swivel mechanism” are being interpreted under broadest reasonable interpretation in light of the disclosure and no longer invoke 35 USC 112(f) interpretation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mehul Jani on April 27, 2021.
The application has been amended as follows: 

In claim 1, line 11, replace “near the patient” with –near a surface of the patient--.

In claim 4, line 2, replace “comprises” with –is--.

Cancel claim 7.

In claim 27, line 12, replace “near the patient” with –near a surface of the patient--.


Allowable Subject Matter
Claims 1-2, 4-6, and 27 (renumbered 1-6 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest “image guidance software configured to automatically determine whether the tracking or fiducial markers are in the first or second position for purposes of preventing inadvertent tracking and navigation by comparing the position of one of the at least one of the stationary tracking markers with the position of one of the at least one of the plurality of fiducial markers positioned on the attachment structure when the attachment structure is in the first position and comparing the position of the one of the at least one of the stationary tracking markers with the position of the one of the at least one of the plurality of fiducial markers positioned on the attachment structure when the attachment structure is in the second position” as recited in the 
US 20150282735 to Rossner teaches a dynamic reference array; however, the reference array is meant to be fixed in position during use with a locking mechanism (par. 0054) and therefore does not teach automatically determining whether the array is in different relative positions with respect to the patient during use.
US 20050267358 to Tuma teaches a dynamic reference array; however, the reference array utilizes a position encoder (Fig. 5A) which takes an additional manual step for re-registration or may be automated (par. 0029). However, the position encoder moves at discrete increments as compared to the claimed image guidance with markers which allows for continuous movement to be detected.
US 20050215888 to Grimm teaches image guidance in a dynamic reference array. However, the array does not swivel with respect to the surface of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799